Per Curiam.

It is well-settled that the determination of disputed factual situations is within the jurisdiction of the Industrial Commission and subject to correction by an action in mandamus only upon a showing of abuse of discretion. State, ex rel. Haines, v. Indus. Comm. (1972), 29 Ohio St. 2d 15, 16 [58 O.O.2d 70]. The commission abuses its discretion when *117there is “no evidence” to support its factual conclusion. State, ex rel. Hutton, v. Indus. Comm. (1972), 29 Ohio St. 2d 9 [58 O.O.2d 66], syllabus. Thus, the issue in this case is whether there was some evidence in the commission’s file to support its factual conclusion that appellant was not permanently and totally disabled.
The commission based its factual conclusion on the medical reports of Drs. McCloud, Turton, Hardie and Davies.
The McCloud and Turton Reports
In State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166, 168 [16 O.O.3d 199], the court held that the commission, when determining whether a claimant is permanently and totally disabled, cannot admit an examining physician’s report as evidence where the examining physician has not evaluated the combined effect of all conditions for which workers’ compensation benefits have been allowed. The commission abused its discretion by admitting the reports of Drs. McCloud and Turton as evidence since neither evaluated the combined effect of appellant’s physical and psychiatric conditions. Dr. McCloud did not evaluate the effect of appellant’s psychiatric impairment and Dr. Turton did not evaluate the effect of appellant’s orthopedic impairment.
The Hardie Report
In State, ex rel. Wallace, v. Indus. Comm. (1979), 57 Ohio St. 2d 55, 59 [11 O.O.3d 216], the court held that the commission cannot admit a non-examining physician’s report as evidence where the non-examining physician did not expressly adopt the factual findings of an examining physician as the basis for his opinion. The commission abused its discretion by admitting the report of Dr. Hardie, a non-examining physician, as evidence since Dr. Hardie did not expressly adopt the factual findings of an examining physician as the basis for his opinion.
The Davies Report
In Meeks v. Ohio Brass Co. (1984), 10 Ohio St. 3d 147, the court noted that the terms “impairment” and “disability” as used by the commission are not synonymous. “Impairment” is a medical term measuring the amount of the claimant’s anatomical and/or mental loss of function as a result of an injury or occupational disease. “Disability” is a legal term indicating the effect that the medical impairment has on the claimant’s ability to work.
A doctor’s opinion as to the degree of a claimant’s bodily or mental impairment affords no basis upon which the commission can predicate a determination of the degree of disability. State, ex rel. Morris, v. Indus. Comm. (1984), 14 Ohio St. 3d 38. Since Dr. Davies’ report dealt only with the degree of appellant’s physical and psychiatric impairment, the commission abused its discretion by considering it as evidence of appellant’s disability. There was no competent, credible evidence in the record con*118cerning appellant’s disability, and the commission, therefore, had no evidence to support its factual conclusion that appellant was not entitled to permanent total disability.
Accordingly, the judgment of the court of appeals in issuing a writ of mandamus is hereby affirmed. Furthermore, we affirm the court of appeals’ instructions that the commission shall “vacate its order * * * and * * * reexamine the evidence and issues and enter a new order determining whether * * * [appellant] is permanently and totally disabled, predicated upon the controlling issue [disability] and appropriate evidence considering the combined effects of the allowed [physical and psychiatric] conditions upon * * * [appellant’s] ability to work, and to set forth briefly the reason for such determination and the evidence relied upon.”

Judgment affirmed.

Sweeney, Locher, Holmes and Douglas, JJ., concur.
Locher, J., concurs with opinion.
Wright, J., concurs in judgment only.
Celebrezze, C.J., and C. Brown, J., concur in part and dissent in part.